DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communications filed on June 8, 2021. Cancellation of claim 1 and addition of new claims 2-12 have been entered. Claims 2-12 are pending in this application. The rejections and allowable subject matter are discussed below. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
3.	Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,055,782 B2 (‘782 herein after). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘782 Patent recites all the limitations of the instant claims. 
	For example, Claim 1 of the ‘782 Patent recites all the limitations of claim 2 of the instant application namely “a computing device including a processor, wherein the computing device is configured to display a visual programming design canvas area for a visual programming language; wherein the computing device is configured to receive commands from a user through the visual programming design canvas area to design an algorithm according to the visual programming language; wherein the computing device is configured to modify, in response to receiving the commands from the user, an arrangement of a plurality of placed blocks specifying a definition for the algorithm, wherein the arrangement of the plurality of placed blocks includes 
	Similarly, Claim 2 of the ‘782 Patent recites all the limitations of claim 3 of the instant application namely “wherein the plurality of placed blocks are selected by the user from a plurality of available blocks”
	Claim 3 of the ‘782 Patent recites the limitations of claim 4 of the instant application namely “wherein the first live feedback value is determined for an input of the first placed block”.
	Claim 4 of the ‘782 Patent recites all the limitations of claim 5 of the instant application, namely “wherein the first live feedback value is determined for an output of the first placed block”. 
	Claim 5 of the ‘782 Patent recites all the limitations of claim 6 of the instant application, namely “wherein the external data is received from an electronic exchange”. 
	Claim 6 of the ‘782 Patent recites all the limitations of claim 7 of the instant application, namely “wherein the external data is received from a simulation environment”. 
	Claim 7 of the ‘782 Patent recites all the limitations of claim 8 of the instant application, namely “”. 
	Claim 8 of the ‘782 Patent recites all the limitations of claim 9 of the instant application, namely “wherein the computing device is further configured to: detect the generation of a discrete event; and display an indicator representing the occurrence of the discrete event”. 
	Claim 9 of the ‘782 Patent recites all the limitations of claim 10 of the instant application, namely “wherein the indicator includes flashing a connection on which the generated discrete event is provided”.  
	Claim 10 of the ‘782 Patent recites all the limitations of claim 11 of the instant application, namely “wherein the indicator includes an animation of an output on which the generated discrete event is provided”. 
	Claim 11 of the ‘782 Patent recites all the limitations of claim 12 of the instant application namely “wherein the indicator includes an animation on a connection on which the generated discrete event is provided”. 
4.	Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,504,182 B2 (‘182 herein after). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘182 Patent recites all the limitations of the instant claims. The detailed analysis on a claim-by-claim basis (not shown here) is similar to the analysis above. 
5.	Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,096,066 B2 (‘066 herein after). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘066 Patent recites all the limitations of the instant claims. The detailed analysis on a claim-by-claim basis (not shown here) is similar to the analysis above. 
	
Allowable Subject Matter

6.	The following is an examiner’s statement of reasons for patent eligibility under 35 USC 101: 
	The features in claim 2 of “a computing device including a processor, wherein the computing device is configured to display a visual programming design canvas area for a visual programming language; wherein the computing device is configured to receive commands from a user through the visual programming design canvas area to design an algorithm according to the visual programming language; wherein the computing device is configured to modify, in response to receiving the commands from the user, an arrangement of a plurality of placed blocks specifying a definition for the algorithm, wherein the arrangement of the plurality of placed blocks includes at least one connection, wherein each connection of the at least one connection is between an output of one block in the plurality of placed blocks and an input of another block in the plurality of placed blocks, wherein each connection of the at least one connection indicates a value for the output should be provided to the corresponding input, wherein the plurality of placed blocks includes a first placed block and a second placed block, wherein the at least one connection includes a first connection between the first placed block and the second placed block; wherein the computing device is configured to determine, while receiving the commands from the user, a first live feedback value for the first connection between the first placed block and the second placed block, wherein the first live feedback value is determined based on external data and the definition for the algorithm as modified in response to receiving the commands from the user, wherein the first live feedback value is an intermediate value provided for the first connection between the first placed block and the second placed block; wherein the computing device is configured to display the determined first live feedback value in relation to the first placed block; 2wherein the computing device is configured to receive, while receiving the commands from the user, updated external data; wherein the computing device is configured to determine, while receiving the commands from the user, an updated first live feedback value for the first connection between the first placed block and the second placed block, wherein the updated first live feedback value is determined based on the updated external data and the definition for the algorithm as modified in response to receiving the commands from the user; and wherein the computing device is configured to update the display of the determined first live feedback value based on the updated first live feedback value” when considered collectively as an ordered combination is a departure from the routine and conventional trading technology and represents an improvement in the trading interface technology. For these reasons claim 2 is deemed patent eligible under 35 USC 101. Dependent claims 3-12 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
7.	The following is an examiner’s statement of reasons for indicating allowance over prior art: 
	In claim 2, the prior art of record ((Carrie et al. US Pub No 2013/0304621 A1 in view of  Waelbroeck et al. US Pub No. 2008/0021809 Al)) fails to suggest “a system including: a computing device including a processor, wherein the computing device is configured to determine, while receiving the commands from the user, a first live feedback value for the first connection between the first placed block and the second placed block, wherein the first live feedback value is determined based on external data and the definition for the algorithm as modified in response to receiving the commands from the user, wherein the first live feedback value is an intermediate value provided for the first connection between the first placed block and the second placed block; wherein the computing device is configured to display the determined first live feedback value in relation to the first placed block; 2wherein the computing device is configured to receive, while receiving the commands from the user, updated external data; wherein the computing device is configured to determine, while receiving the commands from the user, an updated first live feedback value for the first connection between the first placed block and the second placed block, wherein the updated first live feedback value is determined based on the updated external data and the definition for the algorithm as modified in response to receiving the commands from the user; and wherein the computing device is configured to update the display of the determined first live feedback value based on the updated first live feedback value”. For these reasons claim 2 is deemed allowable over prior art. Dependent claims 3-12 are deemed allowable by virtue of dependency on an allowed claim.
	The claims still need to overcome the Double Patenting rejections identified above. 

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Kostantinides et al. (US Patent 10,438,285 B1) discloses a system and method displays potential security orders in a first area of a display, and when a user to drag a potential order into a second area of the display, the system and method places an order for the security and displays an icon representing the order placed in a position that corresponds to an amount of time the order will expire, a current market price of the security and a price of the order. 
(b) Ram et al. (US Pub. 2017/0270598 A1) discloses a method including the steps of, under control of a client system, displaying information identifying at least one item and a bid and/or ask price for the item in the market; and specifying transaction conditions based on a user directed position of a moveable icon, where the transaction conditions are related to the buying or selling of the identified item in the active market. Then, in response to an action of the user sending a user transaction request at the transaction conditions displayed at the time of said action, facilitating financial transactions for the user in accordance with the transaction conditions to complete the transaction. 
	(c)  Singer et al. (US Patent 10319034 B2) discloses a graphical interface and method for displaying market information corresponding to a tradable object. One graphical interface includes a chart region for displaying historical market data in relation to a first value axis, and a market grid region in alignment with the chart region. The market grid region comprises a plurality of areas for receiving commands from a user input device to send trade orders, and the areas are displayed in relation to a second value axis. A plurality of values displayed along the second value axis is a subset of values displayed in relation to the first value axis, and can be modified to a new plurality of values that corresponds to a new subset of values on the first value axis. 
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

January 3, 2022